Order entered July 2, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00725-CV

                    IN THE INTEREST OF A.G. AND A.G., CHILDREN

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 97715CC

                                             ORDER
       This is an accelerated appeal regarding the termination of parental rights. The clerk’s

record and a reporter’s record from a hearing conducted on June 5, 2018 have been filed. Before

the Court is the June 28, 2018 letter of court reporter Becky Wheeler informing the Court that

she is currently transcribing an audio recording of a hearing that was conducted on May 24,

2018. She states in her letter that she cannot file her transcription as an official reporter’s record

because she can only certify that it is an accurate transcription from an audio recording.

       Accordingly, we ORDER the Honorable Deane Loughmiller, Presiding Judge of

Kaufman County Court of Law No. 1, to conduct a hearing to determine and make a written

finding as to whether the parties agree on the contents of the Ms. Wheeler’s transcription of the

May 24 hearing. See TEX. R. APP. P. 34.2. If the parties do not agree, Judge Loughmiller shall

then determine and make written findings as to whether (1) appellants requested the proceedings

be stenographically recorded or objected to them being electronically recorded and (2) the record
of the proceedings is necessary to the appeal’s resolution. See id. 34.6(f). The trial court shall

hold the hearing WITHIN FIFTEEN DAYS of the date of this order. Further, WITHIN

TWENTY DAYS of the date of this order, the trial court shall transmit to this Court a reporter’s

record of this hearing and a supplemental clerk’s record containing the trial court’s docket sheet,

the written finding(s), and any supporting documentation.

        We DIRECT the Clerk of this Court to send a copy of this order to Judge Loughmiller,

Shelly Etheridge, Official Court Reporter of Kaufman County Court at Law No. 1, Ms. Wheeler,

and all parties.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated when the requested records have been filed or within thirty days of the date of this

order, whichever occurs sooner.

                                                     /s/    ADA BROWN
                                                            JUSTICE